DETAILED ACTION
This action is responsive to the Applicant’s filed response of June 4, 2020. 
On March 13, 2020 a Notice of Allowance was mailed. The Applicant subsequently filed a RCE on June 4, 2020 which provided a further amendment to claims 19, 20, 22, 23 and 25. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,420,622 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Claim Amendment
	In view of the claim amendment after allowance, the examiner determines that the amendment does not change the previous reasons for allowance. Therefore, the claims remain allowable over the prior art of record. 

Allowable Subject Matter
Claims 1-25  allowed.
The following is an examiner’s statement of reasons for allowance: 
As set forth in the Final Office Action, the Applicant states claim 1 and 19 recite obtaining paging data in a scenario that an S1 bearer between the base station and the S-GW for the UE is retained and, at the same time, a first radio bearer between the base station and the UE has been released. 
The Applicant argues Rayavarapu does not disclose whether the S1 bearer is released or not as well as how to find the paging data of the UE. The Applicant states that in several embodiment, the S1 in Rayavarapu is suspended and that the base station has stored UE context information. 
Upon further review of the teachings of the prior art in light of the claim language, the examiner agrees with the arguments set forth by the Applicant regarding searching for the stored EE context information for paging data as well as determining whether the S1 bearer is released. 
Specifically, the examiner notes that claim 19 recites “after receiving, from a gateway, downlink data for a user equipment (UE) through a bearer between a base station and the gateway for the UE, determining, by the base station, that a first radio bearer between the base station and the UE has been release at the same time that the bearer between the base station and the gateway is retained”. 
Similarly, claim 22 recites “determining that a first radio bearer between the base station and the UE has been released at the same time when the bearer between the gateway and the base station is retained after the downlink data is received”.
The examiner notes that each of claims 19, 22 and 25 were also amended to sustainably recite “searching for stored UE context information” and “obtaining paging data of the UE from a mobility management entity in response to determining that the UE context information does not comprise the paging data of the UE”. 
In combination of these limitations as well as the rest of the limitations of the claim, the examiner determined that the prior art of record does not teach the claim limitations. 

With respect to claim 15, the claim recites when downlink data is received, determining that an S1 bearer between a base station and the serving gateway for a user equipment is retained but a radio bearer corresponding to the S1 bearer does not exist and after downlink data is received, learning that the radio bearer corresponding to a S1 bearer does not exist, if it is determined that the S1 bearer is in a sleep state.  In combination of these limitations as well as the rest of the limitations of the claim, the examiner determined that the prior art of record does not teach the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:  
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992